Title: To James Madison from William Kirkpatrick, 15 January 1806 (Abstract)
From: Kirkpatrick, William
To: Madison, James


                    § From William Kirkpatrick. 15 January 1806, Málaga. “No particular occurrence having taken place since the date of my last Letter to you of the 4th. October, I have not troubled you with any communications. You will now find enclos’d a Triplicate thereof, and the return of arrivals in this Port, during the last six months, in conformity to your Instructions.
                    “The Frigate Essex, Hugh Campbell Esqr. Commander, remained in this Mole under a state of repairs and taking in Provisions from the beginning of October until December, when she proceeded to Cadiz for a new Cable of which she stood in need. The Brig Vixen also staid here some Weeks for the same purpose, and left us for Algeceras and Gibraltar a few days ago. I have had no late Accounts from the remainder of the Squadron in the Mideterranean.
                    “So soon as it was Known that the yellow Fever had broke out in Philadelphia and New York, strict orders were communicated to the respective Boards of Health throughout the Kingdom, to put all Vessels from every quarter of the United States under a rigorous quarantine, this has not yet been abated in the smallest degree;

however our Citizens at this Place, have not suffered so materially under it as formerly, permission having been granted to permit all articles, not considered susceptible of contagion, to be landed whilst it lasted, as also to ship off all Kinds of Goods, consequently many have been dispatched without having any communication whatever with the Shore.
                    “Our Flag, in general, is now respected by the Spanish and French Privateers out of Algeceras, the former have been considerably contained since the Orders, of which I transmitted you Copies, in my last, were notified to the several Marine Tribunals in the Kingdom, none have been brought in here.
                    “We continue to enjoy the best health, no Symptoms whatever of a contagious nature remain, or have been manifested in any of the Cities which last Season suffered so much by the Yellow Fever.”
                